Citation Nr: 1316568	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a lower back disability.  

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a neck disability.  

4.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for headaches, also claimed as secondary to a neck disability.  

5.  Entitlement to service connection for a psychiatric disorder, to include PTSD.  

6.  Entitlement to service connection for a bilateral leg condition.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1977, and from April 1978 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's claims for service connection for back, neck, and head disabilities; reopened but denied the Veteran's claim for service connection for PTSD, and denied the Veteran's claim for service connection for a bilateral leg condition.  

On his October 2009 Substantive Appeal, the Veteran indicated that he wished to present testimony before a member of the Board; he was scheduled for a Travel Board hearing in November 2011.  The Veteran did not attend his scheduled hearing, and he has not provided good cause as to why his hearing should be rescheduled.  His hearing request is considered withdrawn.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of whether new and material evidence has been submitted to reopen previously denied claims for a back disability, a neck disability, and headaches, and the issues of entitlement to service connection for a psychiatric disorder and a bilateral leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a June 1985 rating decision on the bases that the Veteran was not diagnosed as suffering from this condition and that the Veteran had not submitted information regarding his claimed stressors.  The Veteran did not appeal this decision.  

2.  Evidence received since June 1985 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the Veteran's previously denied claim for service connection for a psychiatric disorder and remanding it for further development; any discussion of the duties to notify and to assist is unnecessary and will not be further discussed.  


II.  New and Material Evidence for PTSD

Service connection for PTSD was denied in a June 1985 rating decision; the Veteran initiated appeals with respect to other claims, but not with regard to his claim for service connection for PTSD.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's PTSD claim was denied on the bases that he was not diagnosed as suffering from PTSD and that he did not adequately describe any in-service stressors.  Since that time, the Veteran has been diagnosed as suffering from PTSD as well as other mental disorders.  Specifically, an April 2000 VA examination performed in conjunction with his claim for a non-service connected pension diagnosed the Veteran as suffering from PTSD, as did a January 2008 VA mental health intake assessment.  Other VA records show that he has also been diagnosed as suffering from a mood disorder, depressive disorder, and alcohol and polysubstance abuse.  In conjunction with his claim to reopen, the Veteran also provided information regarding his claimed stressors.  

Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  As it relates to unestablished facts necessary to substantiate his claim, it is also material.  Reopening of the Veteran's claim for service connection for a psychiatric disorder is warranted.  


ORDER

Reopening of the previously denied claim of service connection for a psychiatric disorder is granted. 


REMAND

For numerous reasons, all of the Veteran's appealed claims to reopen and claims for service connection must be remanded.  

First, outstanding records must be obtained.  Evidence in the claims file indicates that the Veteran has applied for Social Security benefits in the past, but these records have never been sought by VA.  The most recent records of the Veteran's VA treatment are dated from May 2009, some four years ago.  Further, in letters describing his stressors, the Veteran alleges various in-service incidents that may be corroborated via his service personnel records and may provide a basis for reopening some of the claims and/or granting service connection in some of the claims.  These records are not, however, in his claims file.  All of these records must be obtained.  

Second, with respect to the Veteran's claim for service connection for a psychiatric disorder, the RO determined that the Veteran's stressors were not particular enough to allow for research on verification.  The RO, however, did not obtain the Veteran's service personnel records before making this decision.  After these records are obtained, VA must determine whether there is corroboration or support for any of the Veteran's contentions sufficient enough to warrant further research.  

Finally, the Veteran underwent a VA examination in March 2009.  The examiner did not diagnose the Veteran as suffering from PTSD, and he did not relate the Veteran's diagnosed mood disorder to the Veteran's in-service car accident.  The examiner did not, however, consider whether the Veteran's psychiatric disorder is related to his active service in general, and the further research ordered may result in other claimed stressors being verified.  The Veteran must be provided with a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's records from the Social Security Administration and associate these records with the claims file.  

2.  Obtain the Veteran's service personnel records and associate them with his claims file.  

3.  Obtain the Veteran's VA treatment records dated from May 2009 and thereafter and associate them with his claims file.  

4.  After completing the above ordered development, determine whether any of the records obtained support any of the Veteran's claimed stressors or require further investigation in order to verify them.  

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a) If the Veteran suffers from PTSD, is that condition related to his in-service automobile accident from 1971 or to any other verified in-service stressors?

b) If the Veteran suffers from any psychiatric disorder other than PTSD, then is it at least as likely as not (a 50 percent or greater probability) that this identified disorder is related to the Veteran's active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


